Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 drawn to an article of footwear and  Species I: an article of footwear comprising a plurality of hinges claimed in claims 1-2, 4-5, 7, 10-13, 17-18, and 25 in the reply filed on 3 January 2022 is acknowledged.
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Claims 9, 14, 19-20, and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Insofar as claims 9 and 14 are directed to a non-elected species, Species IV, they are not examined herein because they are directed to an article of footwear comprising a sole shank attached to layers of a board “shank is a laminate of multiple layers, at least two being boards” of claim 9; and “comprises a fiber-reinforced plastic plate” of claim 14.
Insofar as claims 19-20 and 22-23 are directed to a non-elected species, Species III, they are not examined herein because they are directed to an article of footwear comprising four zones which represent sections where stiffness or flexibility varies from one section to another (“zones” claimed in each of claims 19-20 and 22-23).
Accordingly, the present action treats claims 1-2, 4-5, 7, 10-13, 17-18, and 24-25 on the merits, claim 24 being identified as generic in the restriction requirement dated 9 November 2021.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

Wi on page 7 line 6, page 7 line 13, and page 11 line 4 of the specification.
B on page 7 line 6 and page 11 line 5 of the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informality:  Claim 1 recites "the forefoot portion of the sole shank".  It is understood that this phrase is meant to read "a forefoot portion of the sole shank".   Claim 1 further recites “the midfoot position”.  It is understood this should read “a midfoot position” 
Claim 4 is objected to because of the following informality:  Claim 4 recites "there are a plurality".  It is understood that this phrase is meant to read "there is a plurality".
Claim 25 recites "the wearer's foot".  It is understood that this phrase is meant to read "a foot of the intended wearer".  Claim 25 further recites “the midfoot position”.  It is understood this should read “a midfoot position”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-2, 4-5, 7, 10-13, 17-18, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:
The term "relatively rigid" is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of applying art, claim 1 has been interpreted as if "relatively" were removed from the claim.
Claim 1 further recites “the foot” in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  “the foot” could refer to a foot portion of the dance shoe, a foot portion of 


Regarding claims 2, 4-5, 7, 10-13, 17-18:
These are indefinite inasmuch as they depend upon indefinite claim 1.  

Further regarding claim 4:
The term "generally parallel" is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of applying art, claim 4 has been interpreted as if "generally" were removed from the claim.

Regarding claim 24:
Claim 24 is indefinite because the term "relatively rigid" in claim is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of applying art, claim 24 has been interpreted as if "relatively" were removed from the claim.
Claim 24 further recites the limitation "the foot" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It could refer to a foot portion of the shoe, a foot portion of the shank, a foot of a wearer, or some other meaning.  For the purpose of applying art, claim 24 is interpreted as if it reads instead “a foot”.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2, 4, 13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Freed, GB 2,156,652].

Regarding claim 1:
Freed teaches (see figs. 1-5):
A dance shoe (“pointe ballet shoe…10”; pg. 1 lines 64-65) having an upper (“upper 11”; pg. 1 line 66) and an underfoot portion (elements 12, 14, and 15 of Freed; i.e. “sole 12”; pg. 1 line 70, “insole 14”; pg. 1 line 74, and “shank 15”; pg. 1 line 80), the underfoot portion including a sole shank (element 15 of the underfoot portion is a shank), comprising: a relatively rigid structure (“shank 15…serves to stiffen and increase the…rigidity”; pg. 1 lines 80-82), extending longitudinally in the shoe over at least a forefoot portion of the shoe and at least partially over a midfoot portion (“shank 15 extends from the toe of the insole approximately three quarters of the way along the length of the insole…as seen best in Fig. 5”; pg. 1 lines 99-101), a plurality of hinges (“plurality of parallel cuts 22 to 26”; pg. 1 line 113), each with a unidirectional stop being disposed widthwise in the sole shank (“If a bending force…is 22 to 26 close up”; pg. 1 lines 122-124; thus each of the hinges has a unidirectional stop) in at least the forefoot portion (“general area of the ball of the wearer’s foot”; pg. 1 line 114-115) 
so that the forefoot portion of the sole shank locks by the unidirectional stops to support plantar flexion and hinges to facilitate dorsiflexion of the foot and follow dorsiflexion of an intended wearer's forefoot, and wherein a portion of the sole shank in the midfoot position permits plantar flexion of an arch of the intended wearer's foot,
(This limitation is understood to be functional, and the dance shoe of Freed meets the limitation in that the sole shank is configured to lock at the stops (see above) to support plantar flexion (“when…on pointe...give maximum support); pg. 1 line 130 – pg. 2 line 4), permit dorsiflexion of a foot (“rolls off pointe…shank will flex and bend about…22 to 26…so as to allow…foot to readily flex and roll down off pointe”; pg. 2 lines 5-8), and permit plantar flexion of an arch (“when…on pointe”; pg. 1 line 130) 
	the sole shank being coupled to a rigid distal part (“toe…17…is…rigid”; pg. 1 lines 93-94) of the shoe
(inasmuch as element 17, the rigid distal part, is part of the shoe and element 15, the shank, is also part of the shoe, the shank and the distal part are coupled)

Regarding claim 2:
Freed teaches the dance shoe of claim 1 as set forth above.  Freed further teaches wherein the rigid distal part comprises a rigid toe box (element 17 of Freed is a “toe” and is a rigid structure configured to encase the front of toes and some or all of the rest of the forefoot; reference numeral 17 in Fig. 1 of Freed is pointed to a region of the footwear configured to encase the front of toes and some or all of the rest of the forefoot).

Regarding claim 4:
Freed teaches the dance shoe of claim 1 as set forth above.  Freed further teaches wherein there are a plurality of living hinges with unidirectional stops, the hinges being disposed widthwise and generally parallel to one another (“plurality of parallel”; pg. 1 line 113) .
(Elements 22 to 26 of Freed are living hinges inasmuch as they “extend…half way through the depth of the material of the shank” and are “in the…surface of the shank” (pg. 1; lines 114-119))

Regarding claim 13:
Freed teaches the dance shoe of claim 4 as set forth above.  Freed further teaches wherein the width of the sole shank is substantially narrower (shank “is substantially narrower” than the insole of the sole unit; pg. 1; lines 87-88) than the width of the sole unit, and the sole shank is disposed substantially on a central axis of the shoe (see particularly figs. 2 and 5).  It is further noted herein that width of the shank 15 that is substantially narrower than the width of the insole in the regions of each identified below:

    PNG
    media_image1.png
    735
    796
    media_image1.png
    Greyscale

Regarding claim 17:
Freed teaches the dance shoe of claim 4 as set forth above.  Freed further teaches wherein the sole shank is pre-shaped in a three-dimensional form to facilitate plantar flexion of the intended wearer's foot.
(This limitation is understood to be a product-by-process limitation, and the shoe of Freed teaches the limitation as understood in that the shank is in a 3-dimensional form (has width (pg. 1; line 87), length (pg. 1; line 101), and depth (pg. 1; line 116) and can facilitate plantar flexion of a wearer’s foot (i.e. can permit plantar flexion of an arch (“when…on pointe”; pg. 1 line 130)).  

Regarding claim 18:
Freed teaches the dance shoe of claim 17 as set forth above.  Freed further teaches wherein the three-dimensional form represents an intended wearer's foot in a plantar-flexed position, in particular a curved shape near an arch portion of the intended wearer's foot.
(This limitation is understood to be a further limitation of the product-by-process claim language above  presented in claim 17, and the shoe of Freed teaches the limitation as understood in that the shank, in a three-dimensional form, can facilitate plantar flexion of a wearer’s foot (i.e. can permit plantar flexion of an arch (“when…on pointe”; pg. 1 line 130)).) 

9.	Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Freed, GB 2,156,652].
Freed teaches (see figs. 1-5):
A sole shank (“shank 15” ”; pg. 1 line 80) comprising: a relatively rigid material (“shank 15…serves to stiffen and increase the…rigidity”; pg. 1 lines 80-82) configured to extend longitudinally in a shoe over at least a forefoot portion of the shoe and at least partially over a midfoot portion (“shank 15 extends from the toe of the insole approximately three quarters of the way along the length of the 22 to 26”; pg. 1 line 113) with a unidirectional stop (“If a bending force…is applied…then the cuts 22 to 26 close up”; pg. 1 lines 122-124; thus each of the hinges has a unidirectional stop) being disposed widthwise in the sole shank in at least the forefoot portion (“general area of the ball of the wearer’s foot”; pg. 1 line 114-115) 
so that the sole shank locks to support plantar flexion (“when…on pointe...give maximum support); pg. 1 line 130 – pg. 2 line 4) and hinges to facilitate dorsiflexion of the foot (“rolls off pointe…shank will flex and bend about…22 to 26…so as to allow…foot to readily flex and roll down off pointe”; pg. 2 lines 5-8), 
the sole shank being coupled to a rigid distal part (“toe…17…is…rigid”; pg. 1 lines 93-94) of the shoe, and wherein the sole shank is pre-shaped in a three-dimensional form to facilitate plantar flexion of the intended wearer's foot
(This limitation is understood to be a product-by-process limitation, and the shoe of Freed teaches the limitation as understood in that the shank is in a 3-dimensional form (has width (pg. 1; line 87), length (pg. 1; line 101), and depth (pg. 1; line 116) and can facilitate plantar flexion of an intended wearer’s foot (i.e. can permit plantar flexion of an arch (“when…on pointe”; pg. 1 line 130)).  


10.	Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Freed, GB 2,156,652].
Freed teaches (see figs. 1-5):
A dance shoe (“pointe ballet shoe…10”; pg. 1 lines 64-65), comprising: a distal part (“toe…17”; pg. 1 lines 93-94) having a rigid toe box (“toe…17…is…rigid”; pg. 1 lines 93-94) for encasing at least a portion of a forefoot of an intended wearer and supporting the wearer's foot; an intermediate part (“vamp outer” of “upper 11”; pg. 1 lines 66-67) coupled to the distal part and configured for receiving at 12, 14, and 15 of Freed; i.e. “sole 12”; pg. 1 line 70, “insole 14”; pg. 1 line 74, and “shank 15”; pg. 1 line 80) comprising a sole shank (“shank 15”) extending longitudinally from the distal part to the proximal part (“shank 15 extends from the toe of the insole approximately three quarters of the way along the length of the insole…as seen best in Fig. 5”; pg. 1 lines 99-101), wherein the sole shank has at least a plurality of hinges (“plurality of parallel cuts 22 to 26”; pg. 1 line 113) each with a unidirectional stop (“If a bending force…is applied…then the cuts 22 to 26 close up”; pg. 1 lines 122-124; thus each of the hinges has a unidirectional stop) disposed widthwise in the sole shank (they are so disposed as is seen in Fig. 5) in at least a forefoot portion (they are in a forefoot portion of the shoe) that locks by the unidirectional stops (“If a bending force…is applied…then the cuts 22 to 26 close up”; pg. 1 lines 122-124) to support plantar flexion and hinges to facilitate dorsiflexion of the foot and follow dorsiflexion of an intended wearer's forefoot, and wherein a portion of the sole shank in the midfoot position permits plantar flexion of an arch of the intended wearer's foot
(This limitation is understood to be functional, and the dance shoe of Freed meets the limitation in that the sole shank is configured to lock at the stops (see above) to support plantar flexion (“when…on pointe...give maximum support); pg. 1 line 130 – pg. 2 line 4), permit dorsiflexion of a foot (“rolls off pointe…shank will flex and bend about…22 to 26…so as to allow…foot to readily flex and roll down off pointe”; pg. 2 lines 5-8), and permit plantar flexion of an arch (“when…on pointe”; pg. 1 line 130).)

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 5, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over [Freed, GB 2,156,652] in view of [Smith, US 2010/0018080].
	Regarding claim 5:
	Freed teaches the dance shoe of claim 1, as set forth above.
	Freed does not expressly teach wherein one or more hinges are non-linear.
	However, Smith teaches (Figs. 8, 9) a nonlinear living hinge structure with an undulating form for a shoe: 
“Referring to FIG. 8…the interface between the forward and rear sole portions 800, 801 respectively need not be a straight line or edge. In another embodiment, the interface between the rear 802, 803 on the front and rear sole portions which abut or meet each other. The curved surfaces may be configured to interlock with each other in an extended condition, so as to provide an interlocking of the front and rear sole portions in use due to the shaping of the surfaces” (paragraph 65)
“Referring to FIG 9…the forward and rear sole portions may be adapted to engage each other so that a front portion of said rear sole engages with a rear portion of said front sole to provide a substantially rigid joint between said front and rear sole portions when the sole portions are in extended condition for wearing said shoe. A jagged diamond shaped edge may be provided to each of the front and rear soles, so as to interlock at the meeting between the rear edge of the front sole and the front edge of the rear sole…The front of the rear sole may resemble a sawtooth arrangement and similarly, the rear of the front sole portion may comprise a matching sawtooth which interlocks with the sawtooth on the rear sole. The interlocking of the two sole halves may add rigidity to the sole and in extended mode provide a two part sole which, whilst being separable in folded mode behaves like a one piece moulded sole in an extended interlocked mode” (paragraph 66).
	The structure taught by Smith in each of Figs. 8 and 9 is undulating insofar as it presents a wavy surface or outline wherein a definition of undulate is “To present a wavy surface or outline” (Oxford English Dictionary, 2nd edition (1989) 3rd definition).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the shoe of Freed in such a way that three or more hinges of the shoe of Freed are non-linear living hinges with an undulating form as in Smith in order to add rigidity to the sole when the hinge is closed, as taught by Smith (paragraph 66).

Regarding claim 7:
	Freed in view of Smith teaches the dance shoe of claim 5, as set forth above.
	Freed does not expressly teach wherein there are three or more living hinges with an undulating form.
	However, Freed in view of Smith teaches the limitations of claim 7 because the modification taught by Smith and presented in addressing claim 5 is the modification of three or more of the hinges of Freed to be the non-linear living hinges with an undulating form of Smith in order to improve the dance shoe by affording to it additional rigidity to the sole when the hinge is closed as taught by Smith.

Regarding claim 11:
	Freed in view of Smith teaches the dance shoe of claim 5, as set forth above.
	Freed further teaches wherein the length of the sole shank is longer than half but shorter than full length of the sole unit because Freed teaches the shank “extends from the toe of the insole approximately three quarters of the way along the length of the insole and stops well short of the heel, as best seen in Fig. 5” (page 1 lines 99-102) 

Regarding claim 12:
	Freed in view of Smith teaches the dance shoe of claim 11, as set forth above.
	Freed further teaches wherein the width of the sole shank is about equal to the width of a sole unit in the dance shoe because the width of the sole shank identified in the below annotated Fig. 5-A is about equal to the width of the insole, which is a sole unit, identified in the below annotated Fig. 5-A.

    PNG
    media_image2.png
    733
    471
    media_image2.png
    Greyscale


13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over [Freed, GB 2,156,652] in view of [Bruckner, US 2005/0022421].
Freed teaches the dance shoe of claim 4 as set forth above.  
Freed does not expressly teach wherein the length of the sole shank is about equal to the full length of the sole unit.
However, Bruckner teaches a “full shank that is sized to extend backward from toe box…for a distance equal to the length of the dancer’s foot” (paragraph 23).  Bruckner further teaches the shank is “dynamically supportive” and that “ground reaction forces that are translated to the plantar aspect of the foot will be conveyed through this shank” (paragraph 23).
.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	[Walker, US 2006/0143945] teaches a shank comprising variable thickness.
[Smaldone, US 2015/0089841] teaches undulating tread structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732